Hunstein, Justice,
dissenting.
I dissent to the majority’s decision to accept Calhoun’s petition for voluntary discipline in which he requests a six-month suspension for his admitted violation of Standard 66. Consistent with my position in previous disciplinary cases, I would instead disbar Calhoun based on his felony conviction.
I am authorized to state that Justice Thompson joins in this dissent.
*879Decided January 12, 1998.
William, P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Powell, Goldstein, Frazer & Murphy, John T. Marshall, for Calhoun.